Rule 2135. Length of Briefs.

(a) [General rule.] Unless otherwise [prescribed] ordered by an appellate court:

   (1) [a]A principal brief shall not exceed 14,000 words and a reply brief shall not
       exceed 7,000 words, except as stated in subparagraphs (a)(2)-(4). A party
       shall file a certificate of compliance with the word count limit if the
       principal brief is longer than 30 pages or the reply brief is longer than 15
       pages when prepared on a word processor or typewriter.

   (2) In cross appeals under [Rule] Pa.R.A.P. 2136 [(briefs in cases involving cross
       appeals)], the first brief of the deemed or designated appellee and the second
       brief of the deemed or designated appellant shall not exceed 16,500 words. A
       party shall file a certificate of compliance if the brief is longer than 35
       pages when produced on a word processor or typewriter.

   (3) [a reply brief shall not exceed 7,000 words] In capital direct appeals, the
       principal brief shall not exceed 17,500 words and a reply brief shall not
       exceed 8,500 words. A party shall file a certificate of compliance if the
       principal brief is longer than 38 pages or the reply brief is longer than 19
       pages when prepared on a word processor or typewriter.

   (4) In the first Capital Post-Conviction Relief Act appeal, the principal brief
       shall not exceed 22,500 words and a reply brief shall not exceed 11,250
       words. A party shall file a certificate of compliance if the principal brief is
       longer than 49 pages or the reply brief is longer than 24 pages when
       prepared on a word processor or typewriter.

(b) Supplementary matter. Supplementary matters, such as, t[T]he cover of the brief
and pages containing the table of contents, tables of citations, proof of service and any
addendum containing opinions, [etc.,] signature blocks or any other similar
supplementary matter provided for by these rules shall not count against the word count
limitations set forth in [subdivision] paragraph (a) of this rule.

(c) Size and physical characteristics. Size and other physical characteristics of briefs
shall comply with [Rule] Pa.R.A.P. 124.

(d) [Certificate of compliance. A principal brief that does not exceed 30 pages
when produced by a word processor or typewriter shall be deemed to meet the
limitations in paragraph (a)(1). The first brief of the deemed or designated
appellee and the second brief of the deemed or designated appellant that does
not exceed 35 pages shall be deemed to meet the limitations in paragraph (a)(2).
A reply brief that does not exceed 15 pages when produced on a word processor
or typewriter shall be deemed to meet the limitation in paragraph (a)(3). In all
other cases, the attorney or the unrepresented filing party shall include a
certification that the brief complies with the word count limits. The certificate
may be based on the word count of the word processing system used to prepare
the brief.] Certification of compliance. Any brief in excess of the stated page
limits shall include a certification that the brief complies with the word count
limits. The certificate may be based on the word count of the word processing
system used to prepare the brief.



 Official Note

   A principal brief is any party’s initial brief and, in the case of a cross appeal, the
appellant’s second brief, which responds to the initial brief in the cross appeal. See the
note to [Rule] Pa.R.A.P. 2136 [(briefs in cases involving cross appeals)]. Reply
briefs permitted by [Rule] Pa.R.A.P. 2113 [(reply brief)] and any subsequent brief
permitted by leave of court are subject to the word count limit or page limit set by this
rule.

 A party filing a certificate of compliance under this rule may rely on the word
count of the word processing system used to prepare the brief

  [The 2013 amendments changed the method by which the length of principal
and reply briefs will be measured from a page count method to a word count
method. A principal brief may not exceed 14,000 words and a reply brief may not
exceed 7,000 words. More words are permitted in certain briefs in cross appeals.
This rule includes a requirement that the attorney or unrepresented filing party
include a certificate of compliance with briefs filed pursuant to the word count
limitations. The rule makes an exception to the certification requirement when a
principal brief does not exceed 30 pages, a reply brief does not exceed 15 pages
or the first brief of the deemed or designated appellee and the second brief of the
deemed or designated appellant do not exceed 35 pages; such briefs will be
deemed to meet the word count requirement.]

  It is important to note that each appellate court has the option of reducing the word
count for a brief, either by general rule, see Chapter 33 (Business of the Supreme
Court), Chapter 35 (Business of the Superior Court), and Chapter 37 (Business of the
Commonwealth Court), or by order in a particular case.




                                             2